888 F.2d 1392
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jackie SHEPERD, Plaintiff-Appellant,v.George KONSTANTINE, Defendant-Appellee.
No. 89-1389.
United States Court of Appeals, Sixth Circuit.
Nov. 13, 1989.

Before KRUPANSKY and DAVID A. NELSON, Circuit Judges;  and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
Jackie Sheperd, a pro se Michigan prisoner, appeals the district court's order dismissing his civil rights complaint filed under 42 U.S.C. Sec. 1983.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Seeking monetary relief, Sheperd sued George Konstantine, a writer with Master-Detective magazine, alleging that Konstantine libeled him and invaded his privacy by describing plaintiff's previous crimes in a story in the magazine.  The matter was referred to a magistrate who found the complaint to be lacking in specificity.  The district court, adopting the magistrate's report and recommendation, dismissed the case as frivolous.


3
Upon consideration, we conclude that the district court properly dismissed the case as frivolous.    See Neitzke v. Williams, 109 S.Ct. 1827, 1831 (1989).  The statute under which Sheperd filed his complaint applies only to persons acting under color of some state statute, ordinance, regulation, custom or usage, and there is no suggestion that Konstantine was so acting.


4
Accordingly, the district court's order is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.